Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 20, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161097 & (16)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161097
                                                                    COA: 351450
                                                                    Wayne CC: 98-002820-FC
  GARY JACKSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 24, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has failed
  to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion
  to remand is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 20, 2021
         b0113
                                                                               Clerk